HEMPHILL, Chief Justice.
—The appellant brought his action to obtain a certificate for a league and labor of land; and in the special verdict of the jury it was found that he had obtained a certificate for a league and labor from the proper board of commissioners, and that the same had been rejected by the Investigating Board. That the said Langford had lived on the Attoyac in the now county of Nacogdoches in the years 1826 and 1827, and there had a family (a wife and children), together with some five or six negroes.
It was also proven that the said Langford, in the year 1833, was living in the now county of Red River, where he has ever since resided, but not with the family he had on the Attoyac. He lived with another woman named Eleanor Langford, who has obtained in her own name from the proper authorities a certificate for a league and labor of land; which said woman the said Langford disclaimed as his wife. It was also proven that Mary Langford—the same name of the wife with whom the said Langford lived in 1826 or 1827, under the colonization law of the 24th of March, 1825—obtained from the proper authorities a *589grant for one league of land, and that the said grant was obtained by the said Mary E. Langford in the now county of Nacogdoches, where the said E. Langford lived in 1826 and 1827.
The plaintiff also offered in court a conveyance marked (A) and filed of record in the case; by which he released and conveyed to the government any and all grant or grants of land issued to him or his wife, Mary Langford, under the colonization laws of the State of Coahuila and Texas. These facts being submitted to the court, judgment was rendered in favor of the Republic.
In whatever light the facts of this case are considered, we discover no error in the judgment of the court below. The plaintiff has effectually stripped himself of the qualifications essential to the success of his claim. His pretensions as the head of Mary Langford’s family are unsubstantial, as that family has already received the quantum of land to which it was entitled under the colonization laws, and can not now be foisted into the plaintiff’s service to enable him to substract a further portion of the public domain.
The attempt of the plaintiff to reconvey all lands received by him or his wife from the government imparts no additional merit to his present application. His wife had no knowledge of the act, and so far as it would operate fraudulently to her prejudice, it would doubtless be regarded nugatory. Had he been entitled by law to any interest in the lands granted to Mary Langford,—which under the circumstances might be doubted,—his release thereof to the government would have been a gratuitous exercise of liberality, without merit and certainly without a corresponding reward. The law makes no provision for releases of this description; and the judicial tribunals of the country are not authorized to award compensation íot charities, and forcibly, for illegal purposes, obtruded upon the government.
If the instrument can have any legal operation, it can affect only the interest which the plaintiff may claim, or pretend to claim, in the lands granted to his wife, as the head of the family. If his doubtful right in the said lands has been diminished, he has been estopped by his own act from urging the same. His case presents no such circumstances as to entitle him either to sympathy or relief. The questions in relation to the relative rights of the plaintiff and his wife can not be decided until they are properly brought before the court, and they will be passed without further remark.
The plaintiff can not claim as a single man, because though degraded from the dignity and deprived of the rights of the head of the family by the former authorities, he has not been divorced from the matrimonial bonds.
*590No argument arises in favor of the plaintiff from his cohabitation with a woman whom he repudiates as a wife; and even if she were his spouse, his application could not succeed, as she has already obtained a league of land from the government.
We are of opinion, therefore, that the judgment of the court should be affirmed, and it is hereby ordered, adjudged and decreed accordingly, and that the appellant pay all costs of suit.

Affirmed.